USDC IN/ND case 3:21-cv-00107-RLM-MGG document 3 filed 02/17/21 page 1 of 3


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

AQUEELAH ALI,                          )
                                       )
                   Plaintiff           )
            v.                         )      Cause No. 3:21-CV-107 RLM-MGG
                                       )
LOYOLA COMMUNITY LAW                   )
CENTER and THERESA CEKO,               )
                                       )
                   Defendants          )

                               OPINION AND ORDER

      Aqueelah Ali filed a complaint against Loyola Community Law Center and

Theresa Ceko and a motion to proceed in forma pauperis. Ms. Ali qualifies for a

filing fee waiver, but her complaint doesn’t state a claim upon which relief can

be granted, so the court denies her motion to proceed in forma pauperis and

dismisses the complaint.

      A complaint that fails to state a claim for relief that is “plausible on its face

must be dismissed. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); 28

U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(b)(6). The same standard applies to both

28 U.S.C. § 1915(e)(2)(B) (pro se complaints) and Fed. R. Civ. P. 12(b)(6). Luevano

v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). The court must

accept as true all well-pleaded factual allegations in the complaint and draw all

reasonable inferences in Ms. Ali’s favor. See Hecker v. Deere & Co., 556 F.3d

575, 580 (7th Cir. 2009).

      “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable
USDC IN/ND case 3:21-cv-00107-RLM-MGG document 3 filed 02/17/21 page 2 of 3


for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728

(7th Cir. 2014). The court interprets Ms. Ali’s complaint liberally because she’s

proceeding without the benefit of counsel, see Ray v. Clements, 700 F.3d 993,

1002 (7th Cir. 2012), but can’t identify any plausible claim for relief that would

lie within this court’s jurisdiction.

      It’s unclear from Ms. Ali’s what relief she’s seeking from Loyola Community

Law Center and Ms. Ceko. The documents attached to her complaint suggest

that her claim arises out of a guardianship dispute that a state court in Illinois

decided, which and resulted in the appointment of a successor guardian for Ms.

Ali’s nephew, and the contents of a report and recommendation that was filed in

that case by the guardian ad litem, Ryan Scandaglia, a “law school graduate”,

and was co-signed by his supervising attorney at the Loyola Community Law

Center, Theresa Ceko. Ms. Ali alleges that she is her nephew’s “only guardian”;

that there was “never…any kind of abuse”; that Ms. Ceko “never talked to her”;

and that Ms. Ceko’s report and recommendation to the Cook County probate

court contained “false statements”. But those allegations are inconsistent with

the exhibits attached to Ms. Ali’s complaint and don’t establish a plausible claim

for relief against the guardian ad litem, Ms. Ceko, or the Loyola Community Law

Center. Even if they did, the court lacks jurisdiction over such matters.

      Ms. Ali’s complaint is effectively a domestic-relations lawsuit, and federal

courts are discouraged from hearing cases – including both diversity and federal-

question lawsuits – that would traditionally fall within the ambit of domestic-

relations or family courts. Jones v. Brennan, 465 F.3d 304, 306 (7th Cir. 2006);



                                        2
USDC IN/ND case 3:21-cv-00107-RLM-MGG document 3 filed 02/17/21 page 3 of 3


Marshall v. Marshall, 547 U.S. 293, 305-306 (2006); Ankenbrandt v. Richards,

504 U.S. 689, 703 (1992); Dawaji v. Askar, 618 Fed. Appx. 858, 860 (7th Cir.

2015) (no jurisdiction over child custody dispute); Friedlander v. Friedlander,

149 F.3d 739, 740 (7th Cir. 1998) (same). Without a plausible claim for relief and

a viable basis for federal jurisdiction, Ms. Ali’s complaint must be dismissed.

      Accordingly, the motion for leave to proceed in forma pauperis [Doc. No.

2] is DENIED and Ms. Ali’s complaint [Doc. No. 1] is DISMISSED.

      SO ORDERED.

      ENTERED:       February 17, 2021



                                         /s/ Robert L. Miller, Jr.
                                      Judge, United States District Court




                                        3
